Citation Nr: 0521980	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-06 225A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for neurosarcoidosis. 

2.  Entitlement to a temporary total rating for 
hospitalization pursuant to 38 C.F.R. § 4.29 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from June 1988 to April 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2000 rating decision 
issued in January 2001 by the San Diego, California, Regional 
Office of the Department of Veterans Affairs (VA), which 
denied the benefits sought on appeal.  Subsequently, the 
veteran's appeal was transferred to the New Orleans, 
Louisiana, Regional Office (RO). 

In correspondence dated in March 2001, the veteran's 
representative raised the issue of entitlement to a 
nonservice-connected pension.  This matter is referred to the 
RO for appropriate action.

In November 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In a December 2002 
decision, denying entitlement to a higher rating for diabetes 
mellitus, the Board noted that the issue of service 
connection for neurosarcoidosis was the subject of additional 
development and that the service connection issue was 
"inextricably intertwined" with the veteran's appeal for a 
TTR for hospitalization for that disorder pursuant to 
38 C.F.R. § 4.29.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including  38 C.F.R. § 19.9(a)(2)(ii) 
(regarding notice to the veteran and his 
representative/attorney of the evidence obtained as a result 
of Board development and the opportunity to respond).  See 
also 38 C.F.R. § 20.903 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  In DAV, the Federal Circuit Court explained that the 
proper procedure was to permit the RO an opportunity to 
review in the first instance any evidence procured as result 
of Board development.  Id.  In December 2003, the Board 
remanded the case to the RO consistent with the holding in 
DAV and for compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is no competent medical evidence linking the 
veteran's neurosarcoidosis to service or to her service-
connected diabetes mellitus.
 
3.  The veteran's hospitalizations in January and February 
2000 were for the veteran's nonservice-connected 
neurosarcoidosis, not her service-connected diabetes.


CONCLUSIONS OF LAW

1.  The veteran's neurosarcoidosis was neither incurred, or 
aggravated, in service nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A temporary total rating based on hospitalizations in 
January and February 2000, for the veteran's nonservice-
connected neurosarcoidosis, is precluded by law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted and became effective.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  The United States Court 
of Appeals for Veterans Claims (Court) also has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Manning v. 
Principi, 16 Vet. App. 534 (2002); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Here, the veteran 
was not hospitalized in January and February 2000 for her 
only service-connected disability (diabetes) but for 
neurosarcoidosis, which the Board has determined is not 
related to her active duty.  Thus, the veteran's TTR claim 
must fail and therefore comes under the rubric of VAOPGCPREC 
5-2004.  

Moreover, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA with regard to 
her service-connection claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support her claim.  In compliance with the Board's November 
2002 development memorandum and December 2003 remand, VA 
obtained records from the Social Security Administration 
(SSA) and associated them with the claims file.  Service, 
private, naval medical center, and VA treatment records, an 
August 2000 VA examination report, September 2000 and  June 
2004 VA medical opinions, and various statements from the 
veteran and her representative also have been associated with 
the claims file.  In addition, in August 2000, the veteran 
was afforded a VA examination and, in September 2000 and June 
2004, a VA examiner reviewed the evidence in the record and 
provided nexus opinions.  Her claim was readjudicated and a 
supplemental statement of the case (SSOC) was issued by VA in 
August 2004.  In VCAA and duty to assist letters dated in 
February 2001, March 2003, and May 2004, a December 2002 
Board decision, a December 2003 Board remand, a May 2001 
statement of the case (SOC), two SSOCs, and their cover 
letters VA notified the veteran of what information it had 
received and what information the veteran needed to provide 
in support of her claims, and described what was needed to 
establish service connection and entitlement to a TTR.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's December 2003 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued soon after the 
VCAA was enacted.  Even so, by various notice letters, in 
conjunction with a Board decision, a Board remand, an SOC, 
two SSOCs, and their cover letters, VA has fully complied 
with the VCAA notice provisions.  The Board acknowledges that 
the February 2001 VCAA letter did not precede the initial RO 
adjudication, see Pelegrini v. Principi, 18 Vet. App. 112, 
118-20 (2004), but that letter and the SOC and SSOCs provided 
the appellant with ample opportunity to respond before the 
case was forwarded back to the Board for appellate 
consideration.  Under these circumstances, the Board 
concludes that VA's actions afforded the appellant "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA" and thus "essentially 
cured the error in the timing of the notice."  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 123-29 (2005).  Therefore, 
the Board finds that "the error did not affect the essential 
fairness of the adjudication," in light of the content-
complying notice that VA provided prior to the 
recertification of the appeal to the Board, including the 
2001 VCAA letter and an August 2004 SSOC, which informed the 
appellant that her claims would remain denied and provided 
her with additional opportunities to present argument and 
evidence, after she received the content-complying notice.  
Id. (holding timing-of-notice error not prejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
also 38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As noted above, the veteran was not 
hospitalized for her service-connected disability in January 
and February 2000.  As such, the Board finds that there has 
been no prejudice to the appellant in this case that would 
warrant further notice or development, her procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard, 4 Vet. App. at 393.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the Court held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The Federal Circuit Court has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Service medical records show no treatment for sarcoidosis.  
At a March 1992 VA examination, the veteran reported that she 
was hospitalized for a short-term prior to discharge in order 
to see that her service-connected diabetes was well-
controlled.  She was pregnant at that time with her second 
pregnancy.  The veteran had a full-term normal delivery, in 
November 1991.  She had no complaints at the time of 
examination, except that she had gone for a checkup and 
laboratory analyses showed a few white cells.  Review of her 
other body systems was completely negative.  

A November 1993 private hospital report shows treatment for a 
urinary tract infection and acute gastroenteritis.

At a November 1994 VA diabetes mellitus examination, the 
veteran complained of decreased level of endurance with 
nocturia three to four times nightly, sensitivity to bright 
lights, and pains in her knees and feet when she had to walk 
around at work.  The examiner indicated that the veteran's 
diabetes was poorly controlled.

Private medical records from February 1997 show that the 
veteran was pregnant, and had been placed on bed rest two due 
to bleeding in February 1997.  In April 1997, the veteran 
underwent a laparoscopic bilateral tubal fulguration with no 
complications.  

In January 2000, the veteran was hospitalized at Sharp 
Memorial Hospital.  On admission, she reported that she had 
had several days of change in mental status and possible 
fever.  In the emergency room, the veteran had generalized 
tonic-clonic seizure.  Her husband indicated that the veteran 
had been experiencing some type of nonspecific illness for 
several months.  A computed tomography (CT) scan of the brain 
was essentially unremarkable.  A magnetic resonance imaging 
(MRI) to the brain revealed evidence of diffuse meningeal 
enhancement of the claim, felt to be consistent with diffuse 
nonspecific meningitis.  A chest CT scan shows significant 
hilar adenopathy.  An endocrinologist consult included 
diagnosis of sarcoidosis with changes in mental state and 
seizure secondary to sarcoidosis; type 2 diabetes, 
uncontrolled; hyperglycemia; and obesity.  Discharge 
diagnoses included sarcoid and central nervous system sarcoid 
with meningeal involvement.  

In February 2000, the veteran was admitted to the Balboa 
Naval Hospital with complaints of worsening bilateral 
weakness, with left side worse than right, of the one week 
duration.  She was diagnosed with neurosarcoidosis.

An August 2000 VA diabetes mellitus examiner noted that the 
veteran had diabetes mellitus, which had been present for 
eight years.  The veteran stated that, until she was 
hospitalized at Sharp Memorial Hospital, in January 2000, 
before onset of a complicated neurological problem that 
presented with tonoclonic seizure and gait difficulties, her 
diabetes had been fairly well-controlled.  She was 
specifically diagnosed with sarcoidosis with neural 
involvement and placed on high doses of prednisone, in 
addition to undergoing record chemotherapy with intravenous 
Cytoxan.  Her Prednisone had been gradually tapered from 60 
mg to 15 mg per day, which she continued to take as well as 
Septra, Dilantin, Fosamax, and Synthroid. Her insulin 
requirement was 46 units of NPH in the morning and 40 units 
of NPH in the evening; she checks her blood sugar four times 
today.  The veteran stated she was not having any visual 
problems, or cardiac or vascular symptoms; however, she was 
having significant neurological symptoms mainly related to 
her balance and was using a walker.  She had gone to an 
emergency room for complaints of migraine headaches.  On 
examination, her gait was somewhat unsteady without the 
walker, although she was able to walk.  She had no muscle 
weakness in her extremities.  Deep tendon reflexes were 
absent in the lower extremities and plus two in the upper 
extremities.  The veteran had no sensory deficit of the feet 
to light touch.  There was 1+ edema of the feet and ankles.  
The diagnoses included: diabetes mellitus, type 2, now on 
insulin, still not controlled related to steroid therapy and 
possibly the neural sarcoidosis, with weight gain a 
contributing factor; and neurosarcoidosis with neurologic 
symptoms and signs that were occurring and appeared to be 
mainly related to the neural sarcoidosis.

In September 2000, following a review of the claims file, a 
VA examiner indicated that the veteran's sarcoidosis is an 
independent disease entity from her diabetes, that is, the 
service-connective diabetes is not a symptom of sarcoidosis.  
He added, that it was more likely than not that the 
sarcoidosis, was related to service where records show that a 
diagnosis of sarcoidosis was made in service.  

In December 2000, the veteran was transferred from Scott Air 
Force Base to the Shreveport, Louisiana VA Medical Center.  
On admission, the examiner indicated that the veteran had a 
diagnosis of neurosarcoidosis since January 2000 and that she 
was in VA for further management.  The veteran denied any new 
weakness, sensory changes, visual or auditory changes, in 
balance, diplopia, or blurring of vision.  On examination, 
there are no meningeal signs, no Parkinsonian signs, and no 
cerebellar signs.  The diagnosis of neurosarcoidosis and 
subsequent generalized tonic-clonic seizure disorder were 
confirmed.  An October 2001 VA doctor's impression was 
diagnoses of neurosarcoidosis and generalized seizure 
disorder; noting that the veteran was stable neurologically 
with signs of modest improvement.  An April 2002 VA treatment 
record reflects that the veteran had multiple medical 
problems, including neurosarcoidosis, seizure disorder, 
diabetes, diabetic peripheral neuropathy, possible diabetic 
retinopathy, hypothyroidism, osteoporosis secondary to 
chronic steroid therapy, and chronic fungal infections.  She 
had been hospitalized from January to March 2002 for 
worsening neurosarcoidosis, where she experienced seizures.  
She had lost most of her ability to walk, was in a wheelchair 
and used a walker and cane at home.  The veteran seemed to 
have continuing trouble with elevated sugars as well as 
hypersomnolence with neuro-type focal symptoms and 
generalized difficulty.  Since her discharge from the 
hospital, the veteran had not had any further seizures.  Her 
only complaints were of increasing weight, obesity, and 
chronic increased appetite.  The assessment was 
neurosarcoidosis, diabetes mellitus, poorly controlled, 
obesity, hyperlipidemia, osteoporosis, secondary to long-term 
steroid therapy, seizure disorder, and hypothyroidism.  

In an August 2002 SSA decision, an administrative law judge 
concluded that the veteran had been disabled since January 
2000, when she was hospitalized for acute onset of reduced 
mental status and generalized seizure disorder.  She had 
uncontrolled hyperglycemia, experienced onset of pneumonia, 
and was diagnosed with sarcoid with meningeal involvement 
confirmed by an MRI.  In December 2000, the veteran 
experienced onset of deep venous thrombosis (DVT) and 
tachycardia.  She received chemotherapy treatment for 
disorders.  The administrative law judge indicated that the 
veteran was no longer able to walk and that her mental 
capacities had been reduced.  The veteran had significant 
muscle weakness and disorganization of motor function and had 
a chronic mental disorder that has lasted at least two years 
and results in significant limitation of ability to meet any 
mental demands.  This SSA decision was based on recent VA 
medical records.

In December 2003, the Board remanded the case for another 
medical opinion from the September 2000 examiner, noting that 
the veteran was discharged from service in April 1991 but the 
evidence of record appeared to indicate that the veteran was 
not diagnosed until January 2000 with sarcoidosis.  

In a June 2004 opinion, the September 2000 VA examiner, 
indicated that the records he had reviewed in 2000 did not 
contain records from Sharp Health Care, which were dated 
January 5, 2000.  The examiner noted, that the veteran was 
evaluated at the Sharp Memorial Hospital in January 2000, and 
based on her history of recurrent symptoms of muscular aches 
and generalized fibromyalgia the past, she was diagnosed with 
sarcoidosis.  This was actually the first time that a 
diagnosis had been made, and there are no other records 
indicating that this diagnoses have been made before.  The 
examiner opined that the veteran's sarcoidosis is less likely 
as not etiologically related to her military service, because 
she did not have the particular symptoms that she described 
at the time of her sarcoid diagnosis.  Her service connection 
was for diabetes mellitus.  Based on this, and the fact that 
the first time sarcoidosis was diagnosed was on admission for 
a generalized seizure disorder, it can be said that there is 
no evidence of sarcoidosis in her previous military records.  
In other words, the sarcoidosis was diagnosed in 2000, which 
was nine years after she was discharged from service.  The 
examiner could find nothing in the service medical records 
that she present with similar symptoms suggesting 
sarcoidosis.  The examiner admitted that he had based his 
earlier opinion on the veteran's self-reported history 
without having the Sharp admission records with diagnosis of 
sarcoid, when he reviewed the file.  

The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by veteran 
or family members, where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The September 2000 and June 2004 VA medical 
opinions, which found no connection between the veteran's 
sarcoidosis and either her service-connected diabetes or her 
period of active duty.  In particular, the Board observes 
that the examiner indicated that sarcoidosis is a disease 
entity, separate and apart, from the veteran's diabetes.  To 
the contrary, the medications that she takes for her 
nonservice-connected neurosarcoidosis, that have been found 
to have worsened the veteran's diabetes.  Without a favorable 
nexus opinion, the Board finds that the preponderance of the 
evidence is against her claim and that the veteran has failed 
to establish entitlement to service connection on a direct or 
secondary basis.  

The veteran submitted an Internet article from the World 
Sarcoidosis Society (WSS), which reflects that sarcoidosis is 
a rare multi-system, auto immune disease that is known of its 
long remissions and wide variety of symptoms.  Some patients 
(60 percent) have sarcoid for a period of two to three years 
and never have it again; but others have it chronically, some 
with periods of remission.  The article reveals that the 
cause of sarcoidosis is unknown and, it is often difficult to 
diagnose, as its signs mimic diabetes, meningitis, or other 
neurologic disorders.  Although this information generally 
may support the appellant's claim, the Board does not assign 
this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  But that is not the 
case here.  Thus, the Board concludes that this information 
would be insufficient to establish the required medical nexus 
opinion.

The only other evidence the veteran has submitted that 
supports her service-connection claim is her own statements 
and those of her representative.  Their statements as to 
their belief that her neurosarcoidosis is related to her 
service are not competent evidence with regard to the nexus 
issue.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95.  Thus, their 
statements do not establish the required evidence needed, and 
the service-connection claim must be denied. 

Temporary Total Rating for Hospitalizations in January and 
February 2000

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2004).

Based upon the evidence of record, the Board finds the 
evidence does not show that the veteran required hospital 
treatment in January or February 2000 for a service-connected 
disability for a period in excess of 21 days.  The evidence 
demonstrates her hospital treatment in January and February 
2000 was for the nonservice-connected neurosarcoidosis.  As 
such, the veteran's claim must fail.  As noted, prerequisite 
for a temporary total rating, pursuant to 38 C.F.R. § 4.29, 
is that the treatment at issue pertains to a service-
connected disability.  Because the veteran does not satisfy 
this initial requirement, her claim is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for neurosarcoidosis is denied.

A temporary total rating based on hospitalizations in January 
and February 2000 is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


